United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1042
                                   ___________

Village of Riverview,                   *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Missouri.
Keith A. Crawford,                      *
                                        *          [UNPUBLISHED]
             Appellant.            ___________
                                        *

                          Submitted: June 6, 2001

                               Filed: June 11, 2001
                                   ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Keith A. Crawford was charged by Village of Riverview with nuisance
violations. Relying on 28 U.S.C. § 1443, he filed a petition seeking removal of the
proceeding to federal court, complaining that the municipal court to which he had been
summoned “refuses to recognize his equal civil rights.”
       The district court1 dismissed Mr. Crawford’s petition for removal under 28
U.S.C. § 1915(e)(2)(B), concluding that section 1443(1) applies only to cases involving
racial inequality and that Crawford had made no such showing. We agree. See
Georgia v. Rachel, 384 U.S. 780, 800 (1966) (“Removal is warranted only if it can be
predicted by reference to a law of general application that the defendant will be denied
or cannot enforce the specified federal rights in the state courts.”); Neal v. Wilson, 112
F.3d 351, 355 (8th Cir. 1997) (to remove under § 1443 defendant must rely on law
providing for equal civil rights stated in terms of racial equality).

      Accordingly, we affirm. See 8th Cir. R. 47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
                                           -2-